Appeal Dismissed and Memorandum Opinion filed October 4, 2022.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-22-00032-CR

                 ANDRE JOSEPH WASHINGTON, Appellant

                                          V.
                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1676526

                           MEMORANDUM OPINION

      Appellant entered a guilty plea to possession with intent to deliver a
controlled substance. The trial court assessed punishment at confinement for
twenty years in the Institutional Division of the Texas Department of Criminal
Justice. We dismiss the appeal.

      In exchange for appellant’s waiver of his right to appeal, the State consented
to appellant’s waiver of his right to jury trial. It has been held that such a waiver is
valid if there was consideration. See Jones v. State, 488 S.W.3d 801, 807–08 (Tex.
Crim. App. 2016); Ex parte Broadway, 301 S.W.3d 694, 699 (Tex. Crim. App.
2009).

      The trial court signed a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant waived
the right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005). On August 25, 2022, this court notified the parties that the appeal
would be dismissed for lack of jurisdiction unless a party demonstrated that the
court has jurisdiction. No response has been received.

      We dismiss the appeal.


                                   PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                          2